Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
1)	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3-1-21 has been entered.
EXAMINER'S AMENDMENT
2)	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Cancel claims 48 and 49.

Applicant’s election of Group I in the reply filed on 11-15-19 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  On page 8 of the office action dated 3-6-20, examiner acknowledged applicant's election of Group I and characterized this election as being without traverse.  On page 8 of the response filed 7-6-20, applicant acknowledged

3-1-21, applicant acknowledged "... claims 48 and 49 being withdrawn as non-elected".  This application is in condition for allowance except for the presence of claims 47 and 48 directed to Group II non-elected without traverse.  Accordingly, claims 48 and 49  been cancelled.
EXAMINER'S COMMENT
3)	With respect to applicant's description in the RCE filed 3-1-21 of the interview on 2-25-21, examiner comments: INTERVIEW RECORD OK. 
REASONS FOR ALLOWANCE
4)	The following is an examiner’s statement of reasons for allowance:
	Haas et al (US D405742), which is the closest prior art, shows a tread pattern for a motorcycle tire comprising a central portion and two shoulder portions.  The central portion comprises a sub-portion substantially free of grooves being placed astride an equatorial plane.  The central portion comprises first grooves extended according to a substantially longitudinal direction and having a substantially curvilinear course thereby forming a concavity wherein the concavity of the first grooves is directed according to a direction opposite to the equatorial plane.  Each of the shoulder portions comprises second grooves arranged obliquely relative to the equatorial plane.  Four second grooves are provided per first groove wherein one of the second grooves intersects the first groove at an end of the first groove instead of at a portion spaced apart from an end of the first groove.  The other three second grooves are spaced apart from the first groove and, therefore, fail to intersect the first groove at a portion spaced apart from the an end of the first groove.  There is no reason to modify the design of Haas et al's tread 
	 The prior art fails to render obvious a motorcycle tire in which the central portion comprises a first plurality of grooves extended according to a substantially longitudinal direction and alternatively arranged at opposite sides of an equatorial plane of said tire, wherein each groove of said first plurality of grooves has a substantially curvilinear course thereby forming a concavity and the concavity of the grooves of said first plurality of grooves is directed according to a direction opposite to the equatorial plane of said tire, AND the central portion comprises a sub-portion substantially free of grooves placed astride an equatorial plane of said tire, AND each of said shoulder portions comprises a second plurality of grooves arranged obliquely relative to the equatorial plane of said tire, IN COMBINATION WITH the second plurality of grooves comprises a set of groove pairs, wherein at least one groove of each groove pair of said second plurality of grooves intersects a groove of said first plurality of grooves at a portion spaced apart from an end of said groove of said first plurality of grooves.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
5)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN D MAKI whose telephone number is (571)272-1221.  The examiner can normally be reached on Monday-Friday 9:30AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith (Whatley) can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
June 5, 2021